Citation Nr: 1130735	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical strain.

2.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar strain.

3.  Entitlement to an initial compensable rating for right acromioclavicular joint separation.

4.  Entitlement to an initial rating in excess of 10 percent for left calcaneal spur.

5.  Entitlement to an initial compensable rating for residuals of eye injury, left eye.

6.  Entitlement to an initial compensable rating for residuals of abrasion/contusion of the left knee.

7.   Entitlement to a total disability rating for individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2009, the Board remanded this case for further development. 

As to the Veteran's TDIU claim, a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this claim, the Veteran contends that he is unemployable due to his back disability.  As such, the TDIU claim is part and parcel of his initial rating claim.

The issues of entitlement to an initial rating in excess of 10 percent for left calcaneal spur, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, since August 11, 2004, his cervical strain has been manifested by painful motion and limited flexion during periods of flare-up to 22.5 degrees.

2.  Resolving all reasonable doubt in the Veteran's favor, since August 11, 2004, the Veteran's cervical spine disability has been productive of neurologic impairment of the right upper extremity that results in disability analogous to no more than mild incomplete paralysis of the middle radicular group.

3.  Resolving all reasonable doubt in the Veteran's favor, since August 11, 2004, the Veteran's cervical spine disability has been productive of neurologic impairment of the left upper extremity that results in disability analogous to no more than mild incomplete paralysis of the middle radicular group.

4.  Resolving all reasonable doubt in the Veteran's favor, since August 11, 2004, his thoracolumbar strain has been manifested by painful motion and limited flexion during periods of flare-up to 45 degrees.

5.  Resolving all reasonable doubt in the Veteran's favor, since August 11, 2004, the Veteran's thoracolumbar spine disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

6.  Resolving all reasonable doubt in the Veteran's favor, since August 11, 2004, the Veteran's thoracolumbar spine disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

7.  Resolving all reasonable doubt in the Veteran's favor, since August 11, 2004, the Veteran's right acromioclavicular joint separation has been productive of pain, increased with use that results in disability analogous to malunion of the clavicle or scapula.

8.  The Veteran's residuals of an in-service left eye injury are not productive of impairment of central visual acuity, impairment of field vision, or impairment of muscle function of the left eye, and are not manifested by required rest, incapacity or loss of use at any time.

9.  Resolving all reasonable doubt in the Veteran's favor, since August 11, 2004, his residuals of abrasion/contusion of the left knee is manifested by painful motion and limited flexion during periods of flare-up analogous to flexion limited 20 degrees.


CONCLUSIONS OF LAW

1.  Since August 11, 2004, the criteria for an initial disability rating of 20 percent, and no more, for cervical strain have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2010).

2.  Since August 11, 2004, the criteria for a separate 20 percent rating for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8511 (2010).

3.  Since August 11, 2004, the criteria for a separate 20 percent rating for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8511 (2010).

4.  Since August 11, 2004, the criteria for an initial disability rating of 20 percent, and no more, for thoracolumbar strain have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2010).

5.  Since August 11, 2004, the criteria for a separate 10 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

6.  Since August 11, 2004, the criteria for a separate 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

7.  Since August 11, 2004, the criteria for a 10 percent rating for right acromioclavicular joint separation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5203 (2010).

8.  The criteria for an initial compensable rating for residuals of eye injury, left eye, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75-4.84a, Diagnostic Codes 6099-6009 (2008 and 2010).

9.  Since August 11, 2004, the criteria for an initial evaluation of 30 percent for residuals of abrasion/contusion of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, DC 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran with regard to his claims.  These claims arise from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service and post-service treatment records, and his various VA examination reports have been associated with the claims folder.  The Veteran has not notified VA of any additional available relevant records with regard to the claim decided, below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.

Initial Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Further, the Board must evaluate the medical evidence of record since the filing of the Veteran's claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield,
 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

Spine Regulations

The Veteran's cervical strain and thoracolumbar strain are both rated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, found at 38 C.F.R. § 4.71a.

For an increase to 20 percent, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  For a 40 percent rating, the evidence must show unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  And 50 and 100 percent ratings require unfavorable ankylosis of the entire thoracolumbar spine and unfavorable ankylosis of the entire spine, respectively.

Normal range of thoracolumbar motion encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  
38 C.F.R. § 4.71a, Plate V (2010).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, DCs 5235 to 5243.

Intervertebral disc syndrome (Diagnostic Code 5243) is to be evaluated either on the total duration of incapacitating episodes over the prior 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of any chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 20 percent evaluation is warranted for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the prior 12 months.  A 40 percent evaluation is warranted for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1) to Diagnostic Code 5243 provides that, "an incapacitating episode" is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the Veteran's disability rating is evaluated under Diagnostic Code 5243.  

Cervical Strain

The range of motion of the Veteran's cervical spine is not measured often throughout the course of this appeal.  At the time of his January 2005 VA general medical examination, he reported daily stiffness and pain in his neck with an ongoing "sensation that he has to pop it."  The examiner noted tenderness along the posterior cervical spine.  Cervical spine had normal flexion from 0 to 45, extension from 0 to 45, lateral rotation from 0 to 60 bilaterally, lateral flexion bilaterally from 0 to 30.  The examiner, however noted a 15% additional loss of function due to pain with repetitive use.

Outpatient records show that the Veteran has sought treatment related to pain at the cervical spine, but there are no comprehensive reports discussing the functional limits due to pain found within these outpatient treatment notes.

In July 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported constant moderately severe (7 to 8 out of 10) neck pain with morning stiffness, as well as numbness and tingling in the arms.  The examiner reported additional limitation of motion during flare-ups to be 50%, which the Veteran reported to occur weekly and last hours.  There were no abnormal spinal curvatures noted in the examination, and not spasm, atrophy, guarding, tenderness, or weakness, and no incapacitating episodes.  The examiner also noted that the cervical spine was not ankylosed.  Range of motion was 0 to 45 degrees flexion, 0 to 40 degrees extension, 0 to 35 degrees bilateral lateral flexion, 0 to 70 degrees bilateral lateral rotation. With objective evidence of pain on motion.

Although the recorded range of motion findings on the date of examination do not show that the cervical spine flexion is greater than 15 degrees but less than 30, consideration of the additional limitations during flare-ups is required, as is the consideration of pain.  The VA examiner did express an additional 50% limitation due to these factors, thus bringing the cervical spine flexion to 22.5, which is within the rating criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  There is no showing of a level of limitation worse than this at any time, thus a rating in excess of 20 percent is not warranted.  The Board recognizes that staged ratings are often appropriate, however, in this case, the Veteran's cervical spine disability has very limited medical evidence, so the Board, giving the benefit of the doubt to the Veteran, deems the 20 percent rating appropriate as of the date of service connection.  

Also, Note (1) following the General Rating Formula for Diseases and Injuries of the Spine instructs the Board to evaluate any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, separately, under an appropriate diagnostic code.  There is no evidence of bowel or bladder impairment in this case, but the Veteran does clearly describe numbness and tingling in both upper extremities at the time of his July 2010 VA examination.  Under Diagnostic Code 8511, a 20 percent rating is warranted for mild incomplete paralysis of the middle radicular group, which contemplates the arm.  A 20 percent rating is warranted for both the major and minor extremity.  A 30 percent rating is warranted for moderate incomplete impairment on the minor extremity, and a 40 percent rating requires moderate incomplete paralysis of the major extremity.  Higher ratings are warranted for severe incomplete paralysis and for complete paralysis.  Again, the Veteran reports numbness and tingling in both arms.   Resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports the finding of mild incomplete paralysis of the middle radicular group, manifested by numbness and tingling in the arms.  Thus, the Veteran is also entitled to a separate 20 percent rating, and no more, under Diagnostic Code 8511, for the right upper extremity; and a second separate 20 percent rating, and no more, under Diagnostic Code 8511, for the left upper extremity.

Thoracolumbar Strain

After considering the evidence of record, the Board finds that an initial rating of 20 percent, but no more, is also warranted since August 11, 2004.  Here, as will be discussed below, and in light of DeLuca and Cullen, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, especially during flare-ups, the disability picture for the Veteran's thoracolumbar strain most closely approximates limitation of flexion to 45 degrees.  This finding supports an initial rating of 20 percent for the entire appeal period.  

At the time of the January 2005 VA general medical examination, he reported continuous mild pain, with flare ups daily.  He also reported that repetitive use will often cause such a flare up, which will last for the entire period of a day, but will improve with rest.  He also reported decreased endurance and strength during flare-up.  Physical examination revealed tenderness around the thoracolumbar spine, with flexion from 0 to 90, extension from 0 to 30, lateral flexion bilaterally from 0 to 30, and lateral rotation bilaterally from 0 to 30.

The outpatient records are largely devoid of evidence related to the thoracolumbar spine, but a May 2008 VA outpatient note does show that the Veteran sought treatment for lumbar pain, and also reported pain radiating to the left leg and down to the heel/ankle area.  Other outpatient records confirm continued reports of pain.

In July 2010, the Veteran was afforded another VA examination at which time he again reported daily severe pain with stiffness or spasms, along with a feeling of bilateral numbness and tingling in the feet.  He again reported flare-ups, and at this time the examiner noted an additional 50% of limited motion during those flare-ups.  Thoracolumbar flexion was noted as 0 to 90 degrees, with pain on repetitive motion.  The Board observes that a further 50% reduction during flare-ups equates to flexion limited to 45 degrees, which is within the rating criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  There is no showing of a level of limitation worse than this at any time, thus a rating in excess of 20 percent is not warranted.  The Board also notes that the Veteran's description of painful limited motion is consistent throughout the course of this appeal.  The Board recognizes that staged ratings are often appropriate, however, in this case, the Veteran's thoracolumbar spine disability was consistently described, so there is no evidence that staging is warranted.  Giving the benefit of the doubt to the Veteran, the 20 percent rating for the thoracolumbar spine is appropriate as of the date of service connection.  

Again, Note (1) following the General Rating Formula for Diseases and Injuries of the Spine instructs the Board to evaluate any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, separately, under an appropriate diagnostic code.  There is no evidence of bowel or bladder impairment in this case, but the Veteran does clearly describe numbness and tingling in both lower extremities.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, which contemplates the leg.  A 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating for moderately severe incomplete paralysis; a 60 percent rating for severe paralysis with marked muscular atrophy; and an 80 percent rating for complete paralysis.  The Veteran reports numbness and tingling in both legs.   Resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports the finding of mild incomplete paralysis of the sciatic nerve on both the left and right.  Thus, the Veteran is also entitled to a separate 10 percent rating, and no more, under Diagnostic Code 8520, for the right lower extremity; and a second separate 20 percent rating, and no more, under Diagnostic Code 8520, for the left lower extremity.

Right Acromioclavicular Joint Separation

The Veteran is also seeking an initial rating increase with regard to his service-connected right acromioclavicular joint separation, also claimed as right shoulder disability.  This disability has been rated noncompensably throughout the course of this appeal.  It is rated under 38 C.F.R. § 4.71a, DC 5299-5203, which analogously rates impairment of the clavicle or scapula.  Under DC 5203, malunion of the clavicle or scapula, on either the major or minor extremity, is rated as 10 percent disabling.  10 percent is also awarded for nonunion without loose movement, on either extremity.  For a 20 percent rating there must be nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.

The Veteran's outpatient records in this case are silent for treatment of the right shoulder.  The disability is, however, noted in both the January 2005 VA examination and the June 2010 VA examination.

In January 2005, the Veteran reported an occasional popping sensation in his right shoulder, along with pain with use and associated weakness.  He reported no flare-ups at that time.  Physical examination revealed normal motion and no crepitus.  

More recently, in July 2010, the Veteran reported moderate tender pain at the anterior joint, which is aggravated with use.  Physical examination again revealed normal motion crepitus.  

And, neither the January 2005, nor the July 2010 VA examination report shows that the Veteran's right shoulder is dislocated or that he has nonunion or malunion.

Thus, throughout the course of this appeal, the Veteran's right shoulder is shown to be constantly painful, with increased pain during use, despite otherwise normal clinical examination.  There is no basis for a compensable rating under DC 5203 for the Veteran's right shoulder disability; however, the Board again notes that when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the Veteran's painful right shoulder is deemed analogous to the severity noted with malunion of the clavicle or scapula.  Thus, under DC 5203, a 10 percent rating should be assigned.

Eye

The Veteran filed his claim for entitlement to service connection for residuals of an eye injury in August 2004.  Service connection was awarded for the disability of the left eye by way of the March 2005 rating decision, and service connection was granted at a noncompensable rate, effective August 11, 2004, the date of the claim.  The Veteran perfected an appeal of this noncompensable rating.  The Veteran's noncompensable rating is assigned under 38 C.F.R. § 4.179, Diagnostic Codes 6099-6009, unhealed eye injury.  Using Diagnostic Code 6099 signifies the RO's application of a closely analogous Code due to the lack of a Code specific to the unlisted disability of the eye.  38 C.F.R. § 4.27.

The Board notes that while the Veteran's appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543- 54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Again, the Board notes that the Veteran filed his claim in August 2004; thus, the post-2008 regulation does not apply to his claim.

Under the pre-2008 Rating Schedule, such injury, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest- requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6078.

Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76.  However, in this case, there is no evidence of visual impairment based on the loss of field of vision.  See January 2005 and June 2010 VA eye examinations.

The Veteran's claims folder was reviewed in its entirety.  The outpatient treatment records to not show treatment for a vision impairment or other eye injury residuals.  The Board is, therefore, reviewing the January 2005 and June 2010 VA examinations to assess the severity of this service-connected left eye disability.  

In January 2005, a VA examiner reported the Veteran's history as having a "rusty metal shaving fly into his left eye which created a rust ring and discomfort.  It was removed approximately two days later.  He also has a history of wearing glasses since 2002, initially, but none since 2003."  On the date of the examination, visual acuity of the left eye was noted as 20/20, both corrected and uncorrected.  There was no diplopia and no visual field defect present.  The examiner noted a "very faint 1 mm corneal scar at the 1:30 position approximately 2 mm from the limbus."  After dilation, fundoscopic examination was also noted as normal.  The diagnosis was "history of metallic foreign body, left eye, with corneal residual opacity which is faint."  There was no other pathology related to the left eye noted in this report.

Because some time had passed and because both the Veteran and his representative suggested a worsening in the left eye disability, the Board ordered a new examination by way of the December 2009 remand.  In July 2010, the Veteran's history was similarly reported.  At this time, he reported having worn glasses since high school.  Visual acuity of the left eye was measured  as uncorrected far 20/20-2 and near 20/20, with corrected as far 20/15-1 and near 20/20.  Muscle function was normal.  Visual field examination revealed fields as attached and normal "except for an inferior nasal cut which is moderate-mild bilaterally...probably due to his very prominent nose."  External examination was also noted as clear.  Slit-lamp exam revealed a clear left cornea.

After review of the medical evidence of record, the Board finds that a compensable  evaluation is not warranted because there is no active disease or infectious process identified, nor any or sufficient impairment of vision.  At worst, the Veteran's vision is 20/20 in the left eye, and there is no visual field impairment.  Additionally, the record does not show that the Veteran's disability has caused certain rest requirements, or that it has produced incapacitating episodes.

As described above, the other symptoms contemplated by Diagnostic Code 6009 are simply not demonstrated by the record.  The Board has also considered other potentially applicable diagnostic codes that might provide the Veteran a disability rating, but has found no avenue to further increase the rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Particularly, higher disability ratings are available under the diagnostic codes evaluating tuberculosis of the eye, glaucoma, benign and malignant new growths of the eyeball, conjunctivitis, and aphakia; however, none of these conditions have been demonstrated in the record as being associated with the Veteran's service-connected disability.  A higher rating is also available for bilateral ectropion, entropion, lagophthalmos and epiphora.  However, again, none of these disabilities have been demonstrated in the record.  On that basis, a compensable rating under any of the diagnostic codes evaluating these disabilities is also not warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6010-6018, 6020-6022, 6025, 6029.

The Board recognizes that beginning December 10, 2008, the Rating Schedule provides for evaluation on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is assigned.  With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, a 40 percent rating is warranted.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, a 10 percent rating is appropriate.  38 C.F.R. § 4.79, Diagnostic Code 6009.  The Board notes that the Veteran has had no incapacitating episodes with respect to his left eye injury residuals.  As such, regardless of the date of his claim, the Veteran cannot receive a higher rating under the new criteria.  He also cannot receive a higher rating based upon visual impairment because, as noted previously, his visual impairment does not warrant a compensable rating under either new and old criteria.  As such, the claim for a compensable initial rating for the left eye disability is denied.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating in excess of that discussed above.  Hart.

Left Knee

The Veteran is also seeking an increase in the initial rating assigned for his left knee disability.  He was initially assigned a noncompensable rating for his residuals of abrasion/contusion of the left knee, with an effective date of August 11, 2004.  
See March 2005 rating decision.  He perfected an appeal of this decision.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 evaluate knee disabilities based upon limitation of motion.  Diagnostic Code 5260 is used to evaluate knee disabilities based upon limitation of flexion of the knee.  It provides for a 0 percent rating when flexion is limited to 60 degrees or less and a compensable (10 percent) rating when flexion is limited to 45 degrees or less.  Flexion limited to 30 degrees or less is awarded a 20 percent rating and flexion limited to 15 degrees or less warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 is used to evaluate knee disabilities based upon limitation of extension of the knee, and provides for a 0 percent rating for extension limited to 5 degrees of more and a compensable (10 percent) rating when extension is limited to 10 degrees or more.  Extension limited to 15 degrees or more receives a 20 percent rating and 20 degrees or more warrants a 30 percent rating.  If extension is shown to be limited to 30 degrees or more, a 40 percent rating is assigned, and a 50 percent rating is assigned for extension limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.  

Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a Veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or DC 5261 to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage) and 5262 (impairment of the tibia and fibula).

In addition, separate evaluations under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

As with the disabilities discussed above, there is essentially no discussion of the Veteran's knee disability found in the outpatient treatment records during the course of this appeal.  Thus, the January 2005 VA examination and June 2010 VA examination are discussed, below.

In January 2005, the Veteran described his disability as manifested by pain with significant stress and strain, but no flares and no daily constant pain.  Left knee flexion was from 0 to 20 degrees and extension was not noted in this report.  The examiner did not indicate that there was no instability on examination.

In July 2010, the Veteran reported daily pain in the morning, aggravated by activity.  The Veteran also reported that he does have weekly flare-ups when lying awkwardly, including a locking sharp medial pain, which can last up to 30 minutes.  The examiner noted that the Veteran experiences an additional 75% limited motion during flare-up.  Physical examination revealed no deformity, no giving way, no instability, no weakness or incoordination or periods of dislocation or subluxation.  Pain and stiffness were, however, positively noted.  Left knee motion was noted as 0 to 140 degrees with objective evidence of pain with active motion.  Again, 75% further limitation during flare-up yields a much more significant level of disability.

Although throughout the course of this appeal there is no showing of compensable limitation of extension of the left knee, and no showing of ankylosis, recurrent subluxation or lateral instability, dislocated or removal of cartilage, impairment of tibia and fibula, or genu recurvatum, to warrant a separate compensable rating for the left knee, the Board does find that the Veteran's left knee disability, taking into account objective findings, as well as increased pain with motion and significantly decreased limitation of motion during flare-ups, warrants a 30 percent disability rating under DC 5260.  This is the maximum rating allowable under DC 5260, and again, the Board notes that the evidence does not establish that a separate rating under any of the relevant rating criteria is warranted for the left knee.

Extraschedular Consideration

Finally, the Veteran's disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization due to the service-connected left eye disability, which would warrant an extraschedular evaluation.  The rating criteria contemplate the Veteran's disability, and the rating criteria are thus adequate to evaluate the disability and referral for consideration of the extraschedular rating is not warranted.


ORDER

Subject to the law and regulations regarding monetary benefits, an initial 20 percent rating, but no higher, effective August 11, 2004, for cervical strain is granted.

Subject to the law and regulations regarding monetary benefits, a separate initial rating of 20 percent, but no higher, for neurological impairment analogous to radiculopathy of the right upper extremity is granted. 

Subject to the law and regulations regarding monetary benefits, a separate initial rating of 20 percent, but no higher, for neurological impairment analogous to radiculopathy of the left upper extremity is granted. 

Subject to the law and regulations regarding monetary benefits, an initial 20 percent rating, but no higher, effective August 11, 2004, for thoracolumbar strain is granted.

Subject to the law and regulations regarding monetary benefits, a separate initial rating of 10 percent, but no higher, for neurological impairment analogous to radiculopathy of the right lower extremity is granted. 

Subject to the law and regulations regarding monetary benefits, a separate initial rating of 10 percent, but no higher, for neurological impairment analogous to radiculopathy of the left lower extremity is granted. 

Subject to the law and regulations regarding monetary benefits, an initial rating of 10 percent, but no higher, for right acromioclavicular joint separation is granted. 

Entitlement to an initial compensable rating for residuals of eye injury, left eye, is denied.

Subject to the law and regulations regarding monetary benefits, an initial rating of 30 percent, but no higher, for residuals of abrasion/contusion of the left knee is granted.


REMAND

As to the Veteran's left heel, the Board recognizes that this disability is described in VA examination reports as daily tender moderate to severe left heel pain.  The July 2010 VA examiner confirmed the diagnosis as left calcaneal spur.  At no time in the record, however, does there appear to have been a comprehensive examination of the Veteran's foot and the manifestations that this left calcaneal spur actually presents.  In particular, the Board notes that the Veteran is service-connected under a rating criteria relating to arthritis of a joint.  A heel spur, however, is not a joint disability, and may be considered under the rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  The Board finds that a remand of this issue is necessary so that the Veteran can be afforded a VA foot examination, because the VA examinations of record do not provide information as to the Veteran's heel spur in a method sufficient for the Board to analyze the claim.  For this reason, a remand is required.  38 C.F.R. § 3.159(c)(4) (2010).

In addition, as explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claims.  In light of Rice, the Board finds that this aspect of the Veteran's claim for a higher rating, particularly for his spine disabilities, must be remanded for further development.  In this regard, the Board observes that the claims folder reveals that the Veteran has claimed an inability to work due to his back disability.  See Veteran July 2010 VA examination report.   As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's initial and increased rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA foot examination to determine the current severity of his left foot calcaneal spur, including an analysis of all foot maladies potentially related to the spur, including whether the Veteran has a moderate, moderately severe, or severe foot injury that is not otherwise represented by the rating criteria found in DC 5276-5283.  

2.  Then afford the Veteran a VA examination in order to obtain an opinion in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


